DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

	Claims 1-2, 4-5 and 9 have been amended as requested in the amendment filed on November 17, 2021. Following the amendment, claims 1-25 are pending in the instant application.
Claims 11-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
Claims 1-10 are under examination in the instant office action.

Claim Rejections - 35 USC § 112 (New, Necessitated by Amendment)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As currently amended, claim 1 recites, “wherein administering the neurotrophin reduces amyloid beta1-42 (Aβ-42) peptide induced tau phosphorylation at least at site Thr422 by at least 
Second, there are no method steps whereby reduction of tau phosphorylation is assessed.  Therefore the claim fails to set forth well-defined boundaries of the invention because it is unclear whether or not the claim requires assessment of the reduction or if the claim ends at administration. What is required for infringement of the claim is indefinite.  Without imposing a manipulative difference on the active step of administering neurotrophin, this limitation is merely an intended effect that occurs subsequent to administering.  See MPEP 2173.05(g) and 2111.04.  This affects the scope of all depending claims. 
Similarly, as amended, Claim 9 recites administering the neurotrophin further reduces activity of a β-secretase enzyme”.  Again, no process steps are positively recited whereby the reduced activity is assessed.  It is unclear how the scope of this claim differs from the parent claim.  Absent method steps for assessing the reduction, the metes and bounds of the claim are unclear, and the claim merely reads on an intended result of the sole active step of administering.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 2 has been amended to recite the neurotrophin is Pituitary Adenylate Cyclase Activating Polypeptide (PACAP) or an analog, derivative, pharmaceutical equivalent, or salt thereof.  The claim does not require the analog, derivative, pharmaceutical equivalent have any particular structure, therefore the claims encompass a genus of molecules.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see MPEP 2163(II)(3)(a)( i)(A), reduction to drawings MPEP 2163(II)(3)(a) (i)(B), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus MPEP 2163(II)(3)(a) (i)(C). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
In the instant case, the only factor present in the claim is an implicit recitation of equivalent function.  Regarding the analog the specification teaches: “ [0037] As used herein, 
Regarding the derivative of the claim the specification states: “[0041] As used herein, ‘derivative’ refers to peptides which have been chemically modified, for example but not limited to by techniques such as ubiquitination, labeling, pegylation (derivatization with polyethylene glycol), lipidation, glycosylation, or addition of other molecules. A molecule also a ‘derivative’ of another molecule when it contains additional chemical moieties not normally a part of the molecule. Such moieties can improve the molecule's solubility, absorption, biological half-life, etc. The moieties can alternatively decrease the toxicity of the molecule, eliminate or attenuate any undesirable side effect of the molecule, etc.”  Again, there is no specific structure, and the claims encompass a genus of molecules.
Lastly, the specification discloses only one species within this genus, SEQ ID NO: 1, which is not a representative number of molecules within the genus claimed.  Accordingly, in the 

As currently amended to recite administering the neurotrophin reduces amyloid beta 1-42 (Aβ1-42) peptide induced tau phosphorylation at least at site Thr422 by at least about 30%,  Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The factors to be considered in determining whether a disclosure would require undue experimentation include:
A) The breadth of the claims; 
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
 In re Wands, 8 USPQ2d, 1400 (CAFC 1988) and MPEP 2164.01.
Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005); and In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).  Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 51 (CCPA 1969). 
	Claim 1 recites administering the neurotrophin reduces amyloid beta1-42 (Aβ1-42) peptide induced tau phosphorylation at least at site Thr422 by at least about 30%.  Implicit in this recitation is an assessment of site-specific tau phosphorylation before and subsequent to in vivo administration.  
The specification, however, provides guidance only for an in vitro assessment of phosphorylation, stating “the inventors tested pTau 422 using an in-cell Western approach on cultured cells (Figure 11). PACAP (50 nM) reduces pTau422 by 40%.” (paragraph [0125], working example 4 and paragraph [0133], working example 7).  Assessing cells from a living subject before and subsequent to administering neurotrophin by Western blot would require specific guidance pertaining to the type of cell to assess, obtaining said cells, and assessing phosphorylation at specific sites.  In vivo imaging of site-specific phosphorylation on the tau peptide is not yet feasible in the art.
in vivo assessment of a at least about 30% reduction in the amyloid beta1-42 (Aβ1-42) peptide-induced tau phosphorylation at least at site Thr422.  Without specific guidance for measuring phosphorylation in vivo before and after administering, a person having ordinary skill would need to perform undue further experimentation in order to determine the reduction of the instant claims.
The standard of an enabling disclosure is not the ability to make and test if the invention works but one of the ability to make and use with a reasonable expectation of success.  A patent is granted for a completed invention, not the general suggestion of an idea and how that idea might be developed into the claimed invention.  In the decision of Genentech, Inc, v. Novo Nordisk, 42 USPQ 2d 1001, (CAFC 1997), the court held that:
"[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable" and that  "[t]ossing out the mere germ of an idea does not constitute enabling disclosure".  The court further stated that "when there is no disclosure of any specific starting material or of any of the conditions under which a process is to be carried out, undue experimentation is required; there is a failure to meet the enablement  requirements that cannot be rectified by asserting that all the disclosure related to the process is within the skill of the art", "[i]t is the specification, not the knowledge of one skilled in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement".
The instant specification is not enabling because one cannot follow the guidance presented therein, or within the art at the time of filing, and practice the claimed method without first making a substantial inventive contribution. Given that the nature of the invention is in vivo assessment of phosphorylation before and after administration of a neurotrophin, such that a 

Claim Rejections - 35 USC § 102 (Maintained)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6-10 stand as being rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2013/0305962 A1, published October 20, 2016 (hereafter “the ‘962 publication”) cited on the ISR filed 1/20/2020, for reasons of record in the prior action.
In Remarks filed 11/17/2021, Applicant traverses this rejection on the grounds that, as amended, the claim recites “wherein administering the neurotrophin reduces amyloid beta 1-42 
This is not persuasive because this recitation imposes no new manipulative or material limitation on the claim.  The recitation is interpreted as a result that occurs subsequent to the step of administering.  
The ‘962 publication anticipates the claimed method because it discloses intranasal administration (as in claim 3) of Pituitary Adenylate Cyclase Activating Polypeptide (PACAP) (as in instant claim 2), a neurotrophin that “enhances Novel object recognition in SAMP8 mice and APP transgenic mice.” (paragraph [0062]). Thus the reference teaches the active method steps of obtaining a neurotrophin and administering it to a subject (instant claim 1). Since the invention of claim 1 does not materially or manipulatively differ from the method of the prior art, then it is anticipated and any subsequent effect -namely, reducing tau phosphorylation at Thr422 by at least 30% - would be inherent to the sole act of administering the identical element. 
MPEP § 2112 provides guidance as to the Examiner’s burden of proof for a rejection of claims under 35 U.S.C. 102 or 103 based upon the express, implicit, and inherent disclosures of a prior art reference.  The case law clearly states that something which is old does not become patentable upon the discovery of a new property.  
“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). 
Thus, the claiming of a new use, new function or unknown property that is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003); see also Toro Co. v. Deere  & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) (“[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention.”); Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999). 
The case law specifically applies to the instant claims where Applicant has claimed a composition (the neurotrophin PACAP) in terms of a function, property or characteristic (“reduces amyloid beta1-42 (A13-42) peptide induced tau phosphorylation at least at site Thr422 by at least about 30%”) and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference.  The examiner’s assertion of inherency is based upon the substantial structural similarity between the prior art composition and the claimed composition.  
Furthermore, the court in Integra Life Sciences I Ltd. v. Merck KGaA, 50 USPQ2d 1846 (DC SCalif, 1999) held that a reference teaching a process may anticipate claims drawn to a method comprising the same process steps, despite the recitation of a different intended use or the later discovery of a particular property of one of the starting materials or end products. 
Where the claimed and prior art products are identical or substantially identical in structure or composition a prima facie case of either anticipation or obviousness has been established and the burden of proof rests upon the Applicant to demonstrate that the prior art In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
The rejection of claims 1-3 and 6-10 is maintained.

Claim Rejections - 35 USC § 103 (Maintained)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
As amended, Claims 4 and 5 stand as rejected under 35 U.S.C. 103 as being unpatentable over PGPub 2013/0305962 A1 for reasons of record in the prior action.

This is not persuasive for the reasons set forth above.  Briefly, the prior art teaches administering the identical composition, and without imposing a material or manipulative difference on the scope of the claim, any effect would be inherent.  Discovering the optimal dosage for administering would not be inventive over the methods of the prior art. Altering the dosage of administration could be performed by routine experimentation. No undue further experimentation would be required over what was disclosed in the ‘962 prior art reference.
Therefore, the rejection is maintained.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649